The appellants in this case concede that the judgment of the trial court is correct and must be affirmed unless we overrule the decision of Slayden v. O'Dea, 182 Cal. 500
[189 P. 1066], to the effect that a stop notice under section 1184 of the Code of Civil Procedure does not apply to work done in grading a public highway. That decision has been frequently referred to and followed in subsequent decisions and has resulted in an amendment to section 1184 of the Code of Civil Procedure. (Stats. 1921, p. 144; Hunt v.Empire Securities Co., 50 Cal.App. 43 [194 P. 744];Cotton-Macauley Co. v. De Shields, 188 Cal. 102
[204 P. 386]; McMorry v. SuperiorCourt, 54 Cal.App. 76 *Page 579 
[201 P. 797]; County of Sutter v.Superior Court of Sacramento Co., 188 Cal. 292
[292 P. 849].) [1] Under these circumstances, even if we considered that that decision was erroneous, as applied to public streets, we must now adhere to the decision upon the principle of stare decisis, particularly as all of the work done upon public streets, and all payments and adjustments thereunder have been made upon the faith of that decision. This, respondents contend, was done in this case.
Judgment affirmed.
Myers, J., Waste, J., Seawell, J., Kerrigan, J., Richards, J., pro tem., and Lawlor, J., concurred.